DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
in paragraph [0073], line 2: “or other” should recite --or another--;
in paragraph [0080], line 5: “underdosing” should recite --under dosing--.  
Appropriate correction is required.
Claim Objections
Claims 1, 2, 5, and 16 are objected to because of the following informalities:
Claim 1 recites “the interior” in line 16 and should recite --the interior of the barrel--;
Claim 2 recites “a vacuum” in line 8 and should recite --the vacuum--;
Claim 5 recites “a sample stabilizer” in line 3 and should recite --the sample stabilizer--; and
Claim 16 recites “a vacuum” in line 22 and should recite --the vacuum--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-11 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “the interior of the tube holder” in which there are insufficient antecedent bases for the tube holder or its interior in the claim.
Claim 11 recites “the second end of the tube holder” in which there are insufficient antecedent bases for the tube holder or its second end in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivosevic et al. (US 2016/0262679 A1)(Ivosevic)(cited by applicant).
In Regards to Claim 8: Ivosevic teaches a biological fluid collection system, comprising: a collection module adapted to receive a sample (see Ivosevic: Abstract “biological fluid collection device”), the collection module comprising: a housing having an inlet port and an outlet port (see Ivosevic: Abstract “a housing comprising a first end having a sample introduction opening, a second end having a sample dispensing opening”), the inlet port and the outlet port in fluid communication (see Ivosevic: Abstract “a passageway extending between the sample introduction opening and the sample dispensing opening”); a mixing chamber disposed between the inlet port and the outlet port; and a collection chamber disposed between the mixing chamber and the outlet port (see Ivosevic paragraph [0028] “The mixing chamber 16 and the holding chamber 18 are provided in fluid communication with the passageway 28. The mixing chamber 16 and the holding chamber 18 are positioned such that a biological fluid sample, such as a blood sample, introduced into the sample introduction opening 30 of the passageway 28 will first pass through the mixing chamber 16 and subsequently pass into the holding chamber 18”), the collection chamber including an actuation portion, wherein the actuation portion is transitionable between a first position in which the sample is containable within the collection chamber and a second position in which a portion of the sample is expelled from the collection chamber (see Ivosevic paragraph [0027] “an activation member 22” and Figures 1 and 2, element 22); a power source removably connectable with the collection module, the power source creates a vacuum that draws the sample within the collection chamber (see Ivosevic paragraph [0044] “a syringe or other power source may be used to draw the sample into the collection module 10”), the power source having a vacuum that draws the sample within the collection chamber (see Ivosevic paragraph [0038] “draw of the vacuum”), the power source comprising: a spike in communication with the collection chamber (see Ivosevic paragraph [0037] and Figure 5A); an evacuated tube having a first tube end, a second tube end, and a sidewall extending therebetween and defining a tube interior, the evacuated tube containing the vacuum (see Ivosevic paragraph [0035] “a vacuum containing blood collection tube”); and a closure sealing the first tube end, wherein, with the evacuated tube engaged with the spike such that a portion of the spike pierces the closure and enters the tube interior (see Ivosevic paragraph [0035] “A closure 14 is engaged with the first end 24 of the housing 12 to seal the passageway 28. The closure 14 allows for introduction of a blood sample into the passageway 28 of the housing 12 and may include a pierceable self-sealing stopper 36”), the vacuum of the evacuated tube draws the sample within the collection chamber (see Ivosevic paragraph [0038] “The biological fluid sample is pulled into the passageway 28 of the housing 12 from the conventional tube holder 52 by the draw of the vacuum contained in the outer housing 34 (FIG. 5B)”).
In Regards to Claim 9: Ivosevic teaches a biological fluid collection system, comprising: a collection module adapted to receive a sample (see Ivosevic: Abstract “biological fluid collection device”) wherein the power source further comprises a tube holder removably connectable with a portion of the collection module, the tube holder defining an interior and having a first end, a second end, and a tube holder sidewall therebetween (see Ivosevic paragraph [0037] “the combined collection module 10 and the outer housing 34 may be inserted into a conventional tube holder 52” and Figure 5A).
In Regards to Claim 10: Ivosevic teaches a biological fluid collection system, comprising: a collection module adapted to receive a sample (see Ivosevic: Abstract “biological fluid collection device”), wherein the evacuated tube is movably disposed within the interior of the tube holder between a first tube position, in which the evacuated tube is disengaged from the spike, and a second tube position, in which the closure of the evacuated tube is pierced by the spike (see Ivosevic paragraphs [0037]-[0039] and Figures 5A-5D).
In Regards to Claim 11: Ivosevic teaches a biological fluid collection system, comprising: a collection module adapted to receive a sample (see Ivosevic: Abstract “biological fluid collection device”), wherein, with the evacuated tube in the first tube position, a portion of the second tube end is exposed from the second end of the tube holder and the second tube end can be pushed to move the evacuated tube to the second tube position (see Ivosevic Figures 5A-5D).
In Regards to Claim 12: Ivosevic teaches a biological fluid collection system, comprising: a collection module adapted to receive a sample (see Ivosevic: Abstract “biological fluid collection device”), wherein the collection module further comprises: a sample stabilizer disposed between the inlet port and the mixing chamber (see Ivosevic paragraph [0029] “The mixing chamber 16 allows for passive mixing of the blood sample with an anticoagulant or another additive, such as a blood stabilizer, as the blood sample flows through the passageway 28”); and 31WO 2019/204147PCT/US2019/027212 a cap having a venting plug, the cap seals the outlet port, wherein the venting plug allows air to pass therethrough and prevents the sample from passing therethrough (see Ivosevic paragraph [0034] “vented plug 44 allows air to pass through the cap 20 while preventing the blood sample from passing through the cap 20”).
In Regards to Claim 13: Ivosevic teaches a biological fluid collection system, comprising: a collection module adapted to receive a sample (see Ivosevic: Abstract “biological fluid collection device”), further comprising: a material including pores disposed between the inlet port and the mixing chamber; and a sample stabilizer disposed within the pores of the material (see Ivosevic paragraph [0030]).
In Regards to Claim 14: Ivosevic teaches a biological fluid collection system, comprising: a collection module adapted to receive a sample (see Ivosevic: Abstract “biological fluid collection device”), wherein the material is an open cell foam and the sample stabilizer is the dry anticoagulant powder (see Ivosevic paragraph [0030]).
In Regards to Claim 15: Ivosevic teaches a biological fluid collection system, comprising: a collection module adapted to receive a sample (see Ivosevic: Abstract “biological fluid collection device”), further comprising a collection module closure covering the inlet port (see Ivosevic paragraph [0027] “a closure 14” and Figure 1, element 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-7 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ivosevic et al. (US 2016/0262679 A1)(Ivosevic)(cited by applicant) in view of Mahurkar (US 7,918,821 B2)(Mahurkar).
In Regards to Claim 1: Ivosevic teaches a biological fluid collection system, comprising: a collection module adapted to receive a sample (see Ivosevic: Abstract “biological fluid collection device”), the collection module comprising: a housing having an inlet port and an outlet port (see Ivosevic: Abstract “a housing comprising a first end having a sample introduction opening, a second end having a sample dispensing opening”), the inlet port and the outlet port in fluid communication (see Ivosevic: Abstract “a passageway extending between the sample introduction opening and the sample dispensing opening”); a mixing chamber disposed between the inlet port and the outlet port; and a collection chamber disposed between the mixing chamber and the outlet port (see Ivosevic paragraph [0028] “The mixing chamber 16 and the holding chamber 18 are provided in fluid communication with the passageway 28. The mixing chamber 16 and the holding chamber 18 are positioned such that a biological fluid sample, such as a blood sample, introduced into the sample introduction opening 30 of the passageway 28 will first pass through the mixing chamber 16 and subsequently pass into the holding chamber 18”), the collection chamber including an actuation portion, wherein the actuation portion is transitionable between a first position in which the sample is containable within the collection chamber and a second position in which a portion of the sample is expelled from the collection chamber (see Ivosevic paragraph [0027] “an activation member 22” and Figures 1 and 2, element 22); a power source removably connectable with the collection module, the power source creates a vacuum that draws the sample within the collection chamber (see Ivosevic paragraph [0044] “a syringe or other power source may be used to draw the sample into the collection module 10”), but is silent to the power source comprising: a barrel in communication with the collection chamber, the barrel defining an interior and having a first end, a second end, and a sidewall therebetween; a piston slidably disposed within the interior of the barrel, the piston sized relative to the interior to provide sealing engagement with the sidewall of the barrel, the piston transitionable between a first piston position, in which the piston is a first distance from the first end of the barrel, and a second piston position, in which the piston is a second distance from the first end of the barrel, the second distance greater than the first distance and a spring disposed between the first end of the barrel and the piston.
Mahurkar teaches a syringe comprising a barrel (see Mahurkar: Abstract “a syringe comprises a generally-cylindrical, hollow barrel”) in communication with the collection chamber, the barrel defining an interior and having a first end, a second end, and a sidewall therebetween (see Mahurkar: Figure 1, element 10, barrel); a piston slidably disposed within the interior of the barrel (see Mahurkar: Figure 1, element 11), the piston sized relative to the interior to provide sealing engagement with the sidewall of the barrel, the piston transitionable between a first piston position, in which the piston is a first distance from the first end of the barrel, and a second piston position, in which the piston is a second distance from the first end of the barrel, the second distance greater than the first distance (see Mahurkar: Column 10, lines 1-13) and a spring disposed between the first end of the barrel and the piston (see Mahurkar: Figure 1, element 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the power source disclosed as a syringe as taught by Ivosevic with the syringe of Mahurkar.
In Regards to Claim 3: Ivosevic teaches a biological fluid collection system, comprising: a collection module adapted to receive a sample (see Ivosevic: Abstract “biological fluid collection device”), wherein the barrel is removably connectable with a portion of the collection module (see Ivosevic Figures 5A-5D, element 52).
In Regards to Claim 4: Ivosevic teaches a biological fluid collection system, comprising: a collection module adapted to receive a sample (see Ivosevic: Abstract “biological fluid collection device”), wherein the collection module further comprises: a sample stabilizer disposed between the inlet port and the mixing chamber (see Ivosevic paragraph [0029] “The mixing chamber 16 allows for passive mixing of the blood sample with an anticoagulant or another additive, such as a blood stabilizer, as the blood sample flows through the passageway 28”); and 31WO 2019/204147PCT/US2019/027212 a cap having a venting plug, the cap seals the outlet port, wherein the venting plug allows air to pass therethrough and prevents the sample from passing therethrough (see Ivosevic paragraph [0034] “vented plug 44 allows air to pass through the cap 20 while preventing the blood sample from passing through the cap 20”).
In Regards to Claim 5: Ivosevic teaches a biological fluid collection system, comprising: a collection module adapted to receive a sample (see Ivosevic: Abstract “biological fluid collection device”), further comprising: a material including pores disposed between the inlet port and the mixing chamber; and a sample stabilizer disposed within the pores of the material (see Ivosevic paragraph [0030]).
In Regards to Claim 6: Ivosevic teaches a biological fluid collection system, comprising: a collection module adapted to receive a sample (see Ivosevic: Abstract “biological fluid collection device”), wherein the material is an open cell foam and the sample stabilizer is the dry anticoagulant powder (see Ivosevic paragraph [0030]).
In Regards to Claim 7: Ivosevic teaches a biological fluid collection system, comprising: a collection module adapted to receive a sample (see Ivosevic: Abstract “biological fluid collection device”), further comprising a closure covering the inlet port (see Ivosevic paragraph [0027] “a closure 14” and Figure 1, element 14).
In Regards to Claim 16: Ivosevic teaches a biological fluid collection system, comprising: a collection module adapted to receive a sample (see Ivosevic: Abstract “biological fluid collection device”), the collection module comprising: a housing having an inlet port and an outlet port (see Ivosevic: Abstract “a housing comprising a first end having a sample introduction opening, a second end having a sample dispensing opening”), the inlet port and the outlet port in fluid communication (see Ivosevic: Abstract “a passageway extending between the sample introduction opening and the sample dispensing opening”); a mixing chamber disposed between the inlet port and the outlet port; and a collection chamber disposed between the mixing chamber and the outlet port (see Ivosevic paragraph [0028] “The mixing chamber 16 and the holding chamber 18 are provided in fluid communication with the passageway 28. The mixing chamber 16 and the holding chamber 18 are positioned such that a biological fluid sample, such as a blood sample, introduced into the sample introduction opening 30 of the passageway 28 will first pass through the mixing chamber 16 and subsequently pass into the holding chamber 18”), the collection chamber including an actuation portion, wherein the actuation portion is transitionable between a first position in which the sample is containable within the collection chamber and a second position in which a portion of the sample is expelled from the collection chamber (see Ivosevic paragraph [0027] “an activation member 22” and Figures 1 and 2, element 22); a power source removably connectable with the collection module, the power source creates a vacuum that draws the sample within the collection chamber (see Ivosevic paragraph [0044] “a syringe or other power source may be used to draw the sample into the collection module 10”), the power source creates a vacuum that draws the sample within the collection chamber (see Ivosevic paragraph [0038] “draw of the vacuum”), but is silent to the power source comprising: a barrel in, the barrel defining an interior and having a first end, a second end, and a sidewall therebetween; a stopper slidably disposed within the interior of the barrel, the stopper sized relative to the interior to provide sealing engagement with the sidewall of the barrel, the stopper transitionable between a first stopper position, in which the stopper is a first distance from the first 32WO 2019/204147PCT/US2019/027212 end of the barrel, and a second stopper position, in which the stopper is a second distance from the first end of the barrel, the second distance greater than the first distance and a plunger having a first plunger end and a second plunger end, a portion of the first plunger end engaged with the stopper, wherein movement of the plunger away from the first end of the barrel moves the stopper to the second stopper position thereby creating a vacuum that draws the sample within the collection chamber.
Mahurkar teaches a syringe comprising a barrel (see Mahurkar: Abstract “a syringe comprises a generally-cylindrical, hollow barrel”) in communication with the collection chamber, the barrel defining an interior and having a first end, a second end, and a sidewall therebetween (see Mahurkar: Figure 1, element 10, barrel) a stopper slidably disposed within the interior of the barrel, the stopper sized relative to the interior to provide sealing engagement with the sidewall of the barrel (see Mahurkar: Figure 1, element 12) , the stopper transitionable between a first stopper position, in which the stopper is a first distance from the first 32WO 2019/204147PCT/US2019/027212 end of the barrel, and a second stopper position, in which the stopper is a second distance from the first end of the barrel, the second distance greater than the first distance (see Mahurkar: Figures 2-4, element 12); and a plunger having a first plunger end and a second plunger end (see Mahurkar: Figure 1, element 11), a portion of the first plunger end engaged with the stopper (see Mahurkar: Figure 1, elements 11 and 12), wherein movement of the plunger away from the first end of the barrel moves the stopper to the second stopper position thereby creating a vacuum that draws the sample within the collection chamber (see Mahurkar: Column 10, lines 1-13).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the power source disclosed as a syringe as taught by Ivosevic with the syringe of Mahurkar.
In Regards to Claim 17: Ivosevic teaches a biological fluid collection system, comprising: a collection module adapted to receive a sample (see Ivosevic: Abstract “biological fluid collection device”), wherein the collection module further comprises: a sample stabilizer disposed between the inlet port and the mixing chamber (see Ivosevic paragraph [0029] “The mixing chamber 16 allows for passive mixing of the blood sample with an anticoagulant or another additive, such as a blood stabilizer, as the blood sample flows through the passageway 28”); and 31WO 2019/204147PCT/US2019/027212 a cap having a venting plug, the cap seals the outlet port, wherein the venting plug allows air to pass therethrough and prevents the sample from passing therethrough (see Ivosevic paragraph [0034] “vented plug 44 allows air to pass through the cap 20 while preventing the blood sample from passing through the cap 20”).
In Regards to Claim 18: Ivosevic teaches a biological fluid collection system, comprising: a collection module adapted to receive a sample (see Ivosevic: Abstract “biological fluid collection device”),  further comprising: a material including pores disposed between the inlet port and the mixing chamber; and a sample stabilizer disposed within the pores of the material (see Ivosevic paragraph [0030]).
In Regards to Claim 19: Ivosevic teaches a biological fluid collection system, comprising: a collection module adapted to receive a sample (see Ivosevic: Abstract “biological fluid collection device”), wherein the material is an open cell foam and the sample stabilizer is the dry anticoagulant powder (see Ivosevic paragraph [0030]).
In Regards to Claim 20: Ivosevic teaches a biological fluid collection system, comprising: a collection module adapted to receive a sample (see Ivosevic: Abstract “biological fluid collection device”), further comprising a closure covering the inlet port (see Ivosevic paragraph [0027] “a closure 14” and Figure 1, element 14).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ivosevic et al. (US 2016/0262679 A1)(Ivosevic)(cited by applicant) in view of Mahurkar (US 7,918,821 B2)(Mahurkar) further in view of Van Liere et al. (US 2018/0103939 A1). 
In Regards to Claim 2: Ivosevic, as modified by Mahurkar, teaches a biological fluid collection system, comprising: a collection module adapted to receive a sample (see Ivosevic: Abstract “biological fluid collection device”), wherein the power source further comprises: an activation button disposed on a portion of the barrel (see Ivosevic Figure 5F, element 22); but is silent to a lock in communication with the spring and the activation button, the lock transitionable between a locked position, in which the lock locks the piston in the first piston position and maintains the spring in a compressed position, and an unlocked position, in which the piston is unlocked and the spring is permitted to drive the piston to the second piston position thereby creating a vacuum that draws the sample within the collection chamber, 29WO 2019/204147PCT/US2019/027212wherein actuation of the activation button moves the lock to the unlocked position.
Van Liere teaches a biopsy device (see Van Liere: Abstract) with a spring disposed between the first end of the barrel and the piston (see Van Liere paragraph [0084] “spring 106 is interposed between second end 100-2 of elongate cylinder 100 and head 104-2 of first plunger 104”), an activation button and a lock in communication with the spring and the activation button, the lock transitionable between a locked position, in which the lock locks the piston in the first piston position and maintains the spring in a compressed position, and an unlocked position, in which the piston is unlocked and the spring is permitted to drive the piston to the second piston position thereby creating a vacuum that draws the sample within the collection chamber, 29WO 2019/204147PCT/US2019/027212wherein actuation of the activation button moves the lock to the unlocked position (see Van Liere paragraph [0013] “The actuator mechanism is configured such that an actuation of the cannula retract button releases the first latch arm from the first latch strike to in turn release the cannula retract spring to exert a retraction force to move the cannula in the proximal direction to open the side sample port of the stylet and to simultaneously apply the vacuum to the side sample port; and an actuation of the sample acquisition button releases the second latch arm from the second latch strike to release the sampling spring to exert a force to move the cannula in the distal direction to close the side sample port”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the power source as taught by Ivosevic with the biopsy device with a spring of Van Liere in order to better control the piston to establish a vacuum (see Van Liere paragraph [0084]).	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alyssa N Potter whose telephone number is (571)272-7715. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa N Potter/Examiner, Art Unit 3791 

/MATTHEW KREMER/Primary Examiner, Art Unit 3791